DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of  the species of sulfonate having the following formula :

    PNG
    media_image1.png
    178
    258
    media_image1.png
    Greyscale

 in the reply filed on 7 April 2021 is acknowledged.
Claims 15-17 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-4 and 7-14 are objected to because of the following informalities:  claim 1 recites twice of the formula:

    PNG
    media_image1.png
    178
    258
    media_image1.png
    Greyscale


Appropriate correction is required.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejection under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th  paragraph.  The rejection has been withdrawn. 
Applicant’s amendment to independent claim 1 distinguishes from US Patent 5998358 (Herdt)  and US Patent 3945437 (Chiu). The rejection  of claims 1 and 4-13 over Herdt,  and of claims 1 and 5-14 over  Chiu in view of US Patent 6022834 (Hsu) have been withdrawn. 
Applicant’s arguments in light of the amendment have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0031653A1 (Kwetkat).
Regarding claim 1-3, Kwetkat teaches a composition comprises water,  a gemini/dimer surfactant  and a detergent such as sodium sulphosuccinate(([0013]-[0017],[0057] and [0158]), which meets the claimed anionic monomer surfactant with sulfonate moiety.


    PNG
    media_image2.png
    159
    232
    media_image2.png
    Greyscale

wherein  A can be  CH2 ([0079]);  FG represents –SO3M ([0090]), wherein M is alkali, which render the instantly claimed –SO3Na group obvious;   R1, R3 is C5-C25 alkyl ([0077]), which encompasses the claimed C18H37 alkyl group, and  R2 is C1-C12-alkylene ([0078]), which encompasses the claimed -(CH2)2-  spacer group, thus one of ordinary skill in the art at the time the invention was made would have found the instantly claimed formula, i.e., the  C18H37 alkyl group  and  -(CH2)2-  spacer group obvious since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
The recitation “flowback” in claim 1 merely recites the intended use of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or process  is capable of performing the intended use, then it meets the claim. See MPEP 2111.02(II)[R-3].

Regarding claim 7, Kwetkat teaches that the composition may comprise solid particles  such as silica and alumina([0031] an d[0214]), which meets the limitation of proppants. 
Regarding claim 8, Kwetkat teaches that the composition comprise C2-C4 alcohols and/or polyols such as propylene glycol ([0026] and [0200]-[0205]), which meets the claimed coupling agent.
Regarding claims 9 and 11, Kwetkat teaches the composition comprises 15 to 45 wt. % of water ([0025]), which meets the claimed amount of water, and additional water can be added ([0034]-[0035]). 
 Regarding claims 10 and 12 , Kwetkat teaches the composition is storage stable ([0213]). 
Regarding claim 13, Kwetkat teaches additional water can be added in quantities larger than 60 wt.% ([0034]-[0035]), which encompasses the claimed amount,  thus  a prima facie case of obviousness exists. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768